Name: Commission Regulation (EEC) No 2906/80 of 11 November 1980 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 80 No L 302/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2906/80 of 11 November 1980 fixing the export refunds on pigmeat should be comparable with that granted for dried or smoked products ; Whereas in the case of certain typical Italian products falling within subheading 02.06 B I b) 3 bb) and 7 bb) and if the Community is to continue to take part in international trade , the refund must take account of the conditions of access to the world market ; Whereas in the case of products falling within subheadings 02.06 B I b) ex 7, the refund should be granted solely in respect of products of a quality comparable with that of products falling within subheadings 02.06 B I b) 3 , 4 and 5 ; Whereas because of the conditions of competition in certain third countries, which are traditionally major importers of products falling within subheadings ex 16.01 A, ex 16.01 B I and II , ex 16.02 A II , ex 16.02 B III a) 2 aa), 11 , 22, 33 , bb) and cc), the refund for these products should be fixed so as to take this situation into account ; whereas, however, the refunds should be differentiated for cooked and uncooked products within subheadings 16.02 B III a) 2 aa) 11 , 22 and 33 ; Whereas since economically significant quantities of other pigmeat products are not being exported at present, there is no need to fix a refund for these products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 1423/78 (2 ), and in particular the first sentence of Article 1 5 (5) thereof, Whereas Article 15 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for these products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2768 /75 of 29 October 1 975 (3 ) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below ; Whereas facilities exist at present for the export of live pigs falling within subheading 01.03 A II b), and for certain products falling within subheading 02.01 A III ; whereas , a refund should be fixed for these products taking particular account of the conditions of competition for the Community exporters on the world markets ; Whereas in the case of products falling within subheadings 02.06 B I b) 3 bb) and 6 bb), the refund should be limited to an amount which takes account of the qualitative characteristics of each of the products falling within these subheadings and of the foreseeable trend of production costs on the world market ; Whereas if existing export outlets for products falling within subheadings 02.06 B I b) 3 aa), 4 aa), 5 aa) and 6 aa) are to be available in the future, the refund Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 15 of Regulation (EEC) No 2759/75 is granted, and the amount of that refund shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 13 November 1980 . ( i ) OJ No L 282, 1 . 11 . 1975 , p. 1 . (*) OJ No L 171 , 28 . 6 . 1978 , p. 19 . P ) OJ No L 282, 1.11 . 1975 , p. 39 . No L 302/6 Official Journal of the European Communities 12. 11 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1980 . For the Commission Finn GUNDELACH Vice-President 12. 11 . 80 Official Journal of the European Communities No L 302/7 ANNEX to the Commission Regulation of 11 November 1980 fixing the export refunds on pigmeat (ECU/100 kg) CCT heeding No Description Refund \ net weight 01.03 Live swine : A. Domestic species : II . Other : b ) Other 10 00 02.01 Meat and edible offals of the animals falling within heading No 01.01, 01.02 , 01.03 , or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a ) Of domestic swine : 1 . Carcases or half carcases , with or without heads , feet or flare fat 2 . Hams and cuts of hams , unboned ( bone-in ) 3 . Shoulders ( fores ) and cuts of shoulders , unboned ( bone-in ) 4 . Loins and cuts of loins , unboned ( bone-in ) 5 . Bellies (streaky ) and cuts of bellies : ( aa ) Boned or boneless , derinded and defatted , with a maximum layer of 7 mm fat , frozen ( a ) ( bb ) Other 3300 33-00 33-00 33-00 2700 27-00 6 . Other : ex aa ) Boned or boneless and frozen : ( 11 ) Hams , shoulders and loins and cuts thereof , derinded and defatted , with a maximum layer of 3 mm fat ( a ) ( 22 ) Other hams , shoulders and loins and cuts thereof ( a ) ex bb ) Other : ( 11 ) Hams , shoulders and loins and cuts thereof ( a ) 50-00 33-00 33-00 No L 302/8 Official Journal of the European Communities 12. 11 . 80 (ECU/ 100 kg ) CCT heading No Description Refund net weight 02.06 Meat and edible meat offal (except poultry liver), salted , in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : b ) Dried or smoked : 2 . Bacon sides , spencers , */&lt; sides or middles : cc ) s / « sides or middles 3 . Hams and cuts of hams , unboned ( bone-in ) : aa ) Slightly dried or slightly smoked bb) Other : ( 11 ) ' Prosciutto di Parma ', ' Prosciutto di San Daniele ' ( b ) ( 22 ) Other 28-00 32-00 79-00 4700 4. Shoulders ( fores ) and cuts of shoulders , unboned ( bone-in ) : aa ) Slightly dried or slightly smoked 5 . Loins and cuts of loins , unboned (bone-in ) : aa ) Slightly dried or slightly smoked 6 . Bellies ( streaky ) and cuts of bellies : aa ) Slightly dried or slightly smoked bb ) Other 7 . Other : ex aa) Slightly dried or slightly smoked : ( 11 ) Hams, shoulders and loins , pieces thereof ex bb ) Other : ( 11 ) 'Prosciutto di Parma', 'Prosciutto di San Daniele ', pieces thereof ( b ) ( 22 ) Hams, shoulders and loins , pieces thereof 2800 3200 22-00 22-00 32-00 79-00 47-00 ex 16.01 Sausages and the like , of meat , meat offal , or animal blood , suitable for human consumption : A. Liver sausages B. Other ( c ) : I. Sausages , dry or for spreading, uncooked (d) II . Other 30-00 73-00 46-00 12. 11 . 80 Official Journal of the European Communities No L 302/9 (ECU/100 kg) CCT heading No Description Refund net weight ex 16.02 24-00 Other prepared or preserved meat or meat offal , suitable for human consumption : A. Liver : II . Other B. Other : HI . Other : a ) Containing meat or offals of domestic swine : 2. Other , containing by weight : aa) 80 % or more of meat or offal , of any kind , including fats of any kind or origin : 11 . Hams , fillets and loins , pieces there ­ of : ( aaa ) Uncooked ; mixtures of cooked and uncooked meat (e ) ( bbb ) Other :  For export to the United States of America  Other destinations 22 . Shoulders and pieces thereof : ( aaa ) Uncooked ; mixtures of cooked and uncooked meat (e ) ( bbb ) Other : 33-00 58-00 79-00 33-00  For export to the United States of America Other destinations 47-00 63-00 33 . Other : 33-00 39-00 ( aaa ) Uncooked ; mixtures of cooked meat of offal and uncooked meat or offal ( e ) ( bbb ) Other bb ) 40 % or more but less than 80 % of meat or offal , of any kind , including fats of any kind or origin cc ) Less than 40 % of meat or offal , of any kind , including fats of any kind or origin 21-00 11-00 ( a ) The cuts are classified in this subheading only if they can be identified as originating from the primary cuts mentioned . ( b ) Only those products for which the name is certified by the competent authorities of the producing Member State can benefit from this refund . ( c ) The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid . ( d ) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage. ( e ) The term 'uncooked ' shall apply to products which have not been subjected to any heat ­ treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part .